       Case 3:19-cv-00368-DPM Document 22 Filed 04/23/20 Page 1 of 3



              IN THE UNITED ST ATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION

WILLIAM HALLMAN and DEANNA WALKER,
Individually and on Behalf of All Others
Similarly Situated                                          PLAINTIFFS

v.                       No. 3:19-cv-368-DPM

PECO FOODS, INC.                                          DEFENDANT

                                 ORDER
      Peco is a poultry processing company with eight facilities in three
states. Hallman and Walker were hourly paid workers at the Peco plant
in Pocahontas, Arkansas. They seek to conditionally certify a FLSA
collective for all of Peco' s hourly paid employees since late 2016. They
say Peco didn't pay them for time they spent donning and doffing
personal protective equipment; as a result, Peco didn't pay them for all
the hours they worked over forty hours per week. Peco opposes the
collective.    It says only some of its workers use any protective
equipment at all; and, for those who do, Peco properly compensates
them for donning and doffing time.
     The motion, Doc. 8, is granted as significantly modified. The
Court conditionally certifies a group of hourly paid production
workers on the Debone-Conelines at Peco' s Pocahontas plant since
17 December 2016.      Hallman and Walker have met the lenient
applicable standard of showing that this group's members are similarly
          Case 3:19-cv-00368-DPM Document 22 Filed 04/23/20 Page 2 of 3



situated to one another. Helmert v. Butterball, LLC, 2009 WL 5066759,
at *3 (E.D. Ark. 15 Dec. 2009).         They've made the modest factual
showing- through pleadings and affidavits - that the same kind of
wage violation allegedly harmed all members of the group. Garrison v.
ConAgra Foods Packaged Food, LLC, 2013 WL 1247649, at *2 (E.D. Ark.
27 Mar. 2013). Within the group, the employees had similar duties and
were subject to uniform pay policies. Although Hallman and Walker
do not identify themselves as Debone-Conelines workers, they call
themselves "line workers." And the protective equipment they say
they wore mirrors Peco's description of the equipment worn by
Debone-Conelines workers. Doc. 8-7 at 2; Doc. 19-2 at 2. Peco argues
that it did not employ Walker; a temp agency did. For now, though,
given the FLSA' s broad definition of employer, the Court finds that
Peco and the agency jointly employed her. Karlson v. Action Process
Service     &    Private    Investigations,   LLC,   860 F.3d 1089,   1092-93
(8th Cir. 2017); Salinas v. Commercial Interiors, Inc., 848 F.3d 125, 144
(4th Cir. 2017).
     The        record     doesn't   show     that   workers    beyond    the
Debone-Conelines at the Pocahontas plant were similarly situated.
Peco says some of its employees do not wear any protective equipment
at all, and those who wear it do so with significant variations. Peco also
says it has different policies for paying employees who wear different
kinds of this equipment. For instance, it pays some of those employees


                                       -2-
       Case 3:19-cv-00368-DPM Document 22 Filed 04/23/20 Page 3 of 3




for donning and doffing time according to Collective Bargaining
Agreements. Hallman and Walker argue that Peco applied the same
policy to all its hourly paid employees, but the plaintiffs' allegations
and declarations don't bear that out. Peco' s other arguments go to the
merits. The Court therefore conditionally certifies the significantly
limited group. Here it is:
     All hourly paid production workers on the
     Debone-Conelines at Peco Foods' Pocahontas, Arkansas
     plant since 17 December 2016.

     Please change the proposed notice and consent forms to reflect the
modified group definition. Peco must post notice in its Pocahontas
plant near the Debone-Conelines. Notice to group members by U.S.
mail or text (at group counsel's election) is fine. There's no need for
notice by email, too. One follow-up by postcard or text is fine. If notice
is sent by mail, do not enclose the pleadings. Peco does not have to
provide email addresses, but it must provide all the other contact
information by 8 May 2020.          The opt-in period will close on
7 August 2020. The Court otherwise overrules Peco's objections about
notice and the forms.
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge




                                   -3-
